Name: 92/70/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe;  regions and regional policy;  environmental policy
 Date Published: 1992-02-05

 Avis juridique important|31992D007092/70/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 029 , 05/02/1992 P. 0035 - 0038COMMISSION DECISION of 20 December 1991 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) (92/70/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 2 and 4 thereof, Whereas the structural policies implemented by the Community in the aquaculture sector must have development objectives which are compatible with all Community policies and must contribute to the establishment of the common economic area; Whereas those objectives must ensure more far-reaching economic and social cohesion while allowing market rules to apply; Whereas it is more important to create the conditions favourable to development than to make provision for specific measures only; Whereas steps should be taken to coordinate, in a comprehensive and coherent framework, the operations of the financial instruments both in the Community and in the Member States; Whereas, in areas where it is being developed, aquaculture interacts with the natural environment; whereas, in certain circumstances, aquaculture may in some cases affect the environment positively and in others negatively; Whereas Council Directives 91/67/EEC (3), 91/492/EEC (4) and 91/493/EEC (5) harmonize the rules governing animal health and public health as applied to fish farms; Whereas pressure on space and in particular intense competition regarding the use of the coastline are a major constraint on the development of aquaculture; whereas it is essential, therefore, that preference be given to a policy of identifying sites which are suitable for the development of aquaculture as an integral part of the landscape and to coastline development projects; Whereas the future of aquaculture will be determined also by the ability of the industry to increase the range of production by operating experimental farms and pilot projects arising from research; Whereas on 30 April 1991 the French Government forwarded to the Commission a multiannual guidance programme for aquaculture and the provision of protected marine areas, hereinafter called 'the programme'; whereas on 5 November 1991 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to develop and diversify aquaculture and improve the efficiency of aquaculture units in France with due regard for rural and coastal development and to provide protected marine areas; whereas the Member State considers that of approximately ECU 393 million are necessary for the completion of the programme; whereas the approval of the programme is without prejudice to any later selection of individual investment projects; Whereas the programme concerns all the structural policies implemented in the aquaculture sector of the Member State concerned; Whereas the aquaculture sector is developing within a commercial framework, a feature of which is the growth of international competition; whereas the development of the market in aquaculture species could entail the need to adjust the objectives for the production of certain species; Whereas flexible planning is required based on routine monitoring of the factors of production and market conditions; whereas a close watch needs to be kept on the programme, therefore, and this can only be done if reliable figures are available which are regularly updated and which apply to the national territory as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture and the provision of protected marine areas (1992 to 1996), as forwarded by the French Government on 30 April 1991 and as last supplemented on 5 November 1991, the essential contents of which are set out in the Annex hereto, is hereby approved subject to the conditions laid down in this Decision. Article 2 1. The planning of the measures for the development and rationalization of aquaculture production corresponding to the investments provided for in the Annex hereto shall be carried out with due regard for the priorities set by the various Regulations governing the Community structural policies. 2. Special attention must be given during the implementation of the programme to the interaction between the development of the aquaculture sector and the environment and to the health conditions of fish farms and their products. 3. Preference shall be given to investment projects to which the Member State applies rules favourable to the development of aquaculture and protected marine areas. 4. Preference shall be given to innovative projects based on adequate research work and ensuring in the long term the diversification of production. 5. The production objectives of the programme must be checked at regular intervals and adjusted, if necessary, in line with the development of the market for fishery and aquaculture products. 6. Very great caution must be exercised in the assessment of shrimp farming projects in metropolitan France. Article 3 The Commission shall inform the Member State, if necessary, within six months following 1 April each year, of the failure to comply with the conditions to which approval of the programme was made subject, on the basis of an examination of the periodic summary reports provided for in Article 5 of Regulation (EEC) No 4028/86, or in the absence thereof. Article 4 The Commission draws attention to the fact that the investment estimates contained in this programme are without prejudice to any financial aid the Community may grant. Article 5 This Decision is addressed to the French Republic. Done at Brussels, 20 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 46, 19. 2. 1991, p. 1. (4) OJ No L 268, 24. 9. 1991, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 15. ANNEX MULTIANNUAL GUIDANCE PROGRAMME - AQUACULTURE FRANCE 1. MARINE AQUACULTURE AND PROTECTED MARINE AREAS Principal sectors Traditionally shellfish farming. Development of sea bass, sea bream, turbot and salmonidae. Regions/locations The entire coastline of metropolitan France and of the overseas departments and adjacent coastal areas. Policy for defining aquaculture sites. Environment To preserve and at the same time capitalize on the potential of coastal areas. Research The intensification of upstream research programmes covering physiology, genetics and nutrition (of sea fish such as sea bass, sea bream, etc.). The improvement of farming techniques. The development of techniques for farming on ropes in the open sea. Research on the flat oyster and the scallop. Diseases Network for inspecting the quality of the environment. Monitoring, treatment and prevention of disease. Legislative aspects New draft law on water. Investment Overall amount of investment: ECU 293 million of which 75 % priority investment. Market To supply the market with prepared and high value products. To promote a quality policy. Priorities/objectives - Objectives: To strengthen shellfish farming both in its traditional form and in the open sea within the context of the single market. To devise a structure for and diversify the species produced: finfish (sea bass/sea bream, turbot, salmonidae), curstaceans (in the overseas departments) and sea plants. - Priorities: Shellfish farming: raising of health standards. Collective investments: improvement of the infrastructure of aquaculture areas. Restructuring and establishment of shellfish beds. Projects, including pilot projects, for improving the productivity of farms (all species). Projects contributing to the development and socio-economic balance of coastal areas. Protected marine areas: Priority given to projects aimed at the protection of zones for breeding and rearing of aquaculture in sites in the open sea. 2. CONTINENTAL AQUACULTURE Principal sectors Salmonidae (mainly trout) and fish reared in ponds (mainly carp). Being developed: sturgeon, freshwater crayfish, catfish, eel, pikeperch and pike in mainland France. Tiger prawn and tropical fish in the overseas departments. Regions/locations All natural or artificial freshwater areas. Environment Upkeep and balanced management of the rural environment (water quality, environmental health quality). Research Improvement of farming techniques. Genetic selection. Research of new species undergoing development. Diseases Research on trout and carp diseases. Health checks (Health Protection Groups). Legislative aspects/funding of investments Revision of the 1964 Law on water. 1984 Law on fisheries. Rules on the protection of wild birds. Overall investment: ECU 100 million pursuant to Regulation (EEC) No 4028/86 and around ECU 7 million under other financial instruments. Markets To develop new markets (mainly for white fish: carp, sturgeon) and to ensure the growth of the existing ones, by diversification of the production (mainly salmonids). Quality policy. Promotion. Priorities/objectives To produce sufficient aquaculture products to meet market demand and help reduce the trade balance deficit in aquatic products (FF 10 000 million in 1990). To maintain and manage the rural environment.